Order unanimously affirmed without costs. Memorandum: The record supports Family Court’s determination that petitioner engaged in meaningful efforts to assist the parents in obtaining counseling *801and in planning for the return of the children (see, Matter of Jamie M., 63 NY2d 388, 393). Petitioner engaged in diligent efforts to encourage, strengthen, and nurture the parent-child relationship (see, Social Services Law § 384-b [7] [f]; Matter of Gregory B., 74 NY2d 77, 86; Matter of Jennifer Ann W., 198 AD2d 881), but those efforts were thwarted by the uncooperative attitude of respondents, who refused to avail themselves of the rehabilitative counseling offered. The failure of respondents to "utilize * * * psychological and other social and rehabilitative services and material resources made available” to them is a factor that the court may consider in determining whether the parents have adequately planned for the future of the children (Social Services Law § 384-b [7] [c]). The record establishes that respondents have not learned to accept responsibility or to modify their behavior to correct the conditions that led to the need for foster care (see, Matter of Nathaniel T., 67 NY2d 838, 842). (Appeal from Order of Ontario County Family Court, Harvey, J. — Terminate Parental Rights.) Present — Denman, P. J., Pine, Wesley, Balio and Davis, JJ.